                       Case 1:20-cv-02479-LGS Document 19 Filed 05/27/20 Page 1 of 2




         Jason H. Kislin
         Tel 973.360.7906
         Fax 973.301.8410
         Kislinj@gtlaw.com




                                                                                  May 27, 2020
         VIA ELECTRONIC FILING

         The Honorable Lorna G. Schofield
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                  Re:        Dos Bowies, LP, et al. v. Michael Ackerman, et al.,
                             Case No. 1:20-cv-2479 (S.D.N.Y.)

         Dear Judge Schofield,

                  This firm represents Mr. James A. Seijas in the above-referenced matter. Mr. Seijas, whose
         response to the Complaint is currently due on June 1, 2020, respectfully submits this pre-motion
         letter, pursuant to Rule III.C.2 of the Court’s Individual Rules and Procedures for Civil Cases, in
         advance of his Motion to Dismiss Plaintiffs’ Complaint pursuant to Federal Rule of Civil
         Procedure 12(b)(6). This letter outlines the grounds for Mr. Seijas’s anticipated motion and a
         proposed briefing schedule

                  I.         Grounds for Dismissal 1

                             A. Specificity of Allegations Against Each Defendant Under Rule 8(a) and
                                9(b)

                 As an initial matter, Plaintiffs’ Complaint must be dismissed in its entirety for failing to
         comply with Federal Rule of Civil Procedure 8(a) and 9(b), since the Complaint impermissibly
         lumps all three Defendants together, without adequately differentiating between and among them.
         Where, as here, the Complaint names multiple defendants, it must, at minimum, set forth facts
         sufficient to distinguish the conduct of each named defendant, so as to “give each defendant ‘fair
         notice of what the plaintiff’s claim is and the ground upon which it rests.’” Atuahene v. City of
         Hartford, 10 F. App’x 33, 34 (2d Cir. 2001) (quoting Ferro v. Ry. Express Agency, Inc., 296 F.2d
         847, 851 (2d Cir. 1961)); see also Ochre LLC v. Rockwell Architecture Planning and Design, P.C.,
         No. 12-cv-2837, 2012 WL 6082387, at *6 (S.D.N.Y. Dec. 3, 2012). Here, the Complaint makes
         only broad sweeping allegations – lacking facts specific as to each Defendant (especially with
         respect to Mr. Seijas) – which fails to satisfy Rule 8(a) and 9(b)’s pleading requirements and,
         accordingly, requires dismissal of Plaintiffs’ Complaint in its entirety.

         1
          The outline of the arguments to be presented should not be deemed a waiver of any defenses Mr. Seijas has
         and Mr. Seijas reserves the right to identify additional grounds of dismissal to the extent that such grounds
         become apparent at a later date.

Greenberg Traurig, LLP | Attorneys at Law
500 Campus Drive | Suite 400 | Florham Park, New Jersey 07932 | T +1 973.360.7906 | F +1 973.301.8410
ACTIVE 50669126v1                                                                                       www.gtlaw.com
                     Case 1:20-cv-02479-LGS Document 19 Filed 05/27/20 Page 2 of 2



         The Honorable Lorna G. Schofield
         May 27, 2020
         Page 2


                           B. Failure to Plead with Particularity

                 Plaintiffs’ fraud-based claims (Counts II-V, VII, and VIII) 2 should be dismissed as to Mr.
         Seijas, since Plaintiffs fail to plead their fraud claims with the required particularity. See Rombach
         v. Chang, 355 F.3d 164, 170 (2d Cir. 2004) (quoting Mills v. Polar Molecular Corp., 12 F.3d 1170,
         1175 (2d Cir. 1993)). In addition, with respect to Plaintiffs’ Rule 10b-5 claim (Count II), Plaintiffs
         are further required to satisfy Private Securities Litigation Reform Act’s (“PSLRA”) heightened
         pleading standard, which requires that “any private securities complaint alleging that the defendant
         made a false or misleading statement must: (1) specify each statement alleged to have been
         misleading and the reason or reasons why the statement is misleading; and (2) state with
         particularity facts giving rise to a strong inference that the defendant acted with the required state
         of mind.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 321 (2007) (internal
         quotation marks and citations omitted). Here, the allegations supporting each of Plaintiffs’ fraud-
         based and Rule 10b-5 claims are vague and conclusory, and fail to satisfy Rule 8(a), let alone Rule
         9(b)’s and PSLRA’s heightened pleading requirements.

                           C. Failure to Plead Materiality or Reliance

                  Plaintiffs’ Rule 10b-5 (Count II) and fraudulent inducement (Count III) claims must
         separately be dismissed for failure to adequately allege that Mr. Seijas made material
         misrepresentations that Plaintiffs relied upon. To state a claim under each, Plaintiffs must allege,
         among other things, that Mr. Seijas made a material misrepresentation and that Plaintiffs
         reasonably relied upon that misrepresentation. See e.g., Ashland Inc. v. Morgan Stanley & Co.,
         652 F.3d 333, 337 (2d Cir. 2011). As noted above, with respect to Count II, these allegations must
         also meet PSLRA’s heightened particularity. Tellabs, Inc., 551 U.S. at 321. Fatal to both claims
         is the fact that the Complaint fails to identify any material misstatements made by Mr. Seijas, let
         alone material misstatements that were relied upon by Plaintiffs.

                  II.      Proposed Briefing Schedule

                Mr. Seijas respectfully proposes the following briefing schedule: Mr. Seijas’s motion to
         dismiss be due June 8, 2020, Plaintiffs’ response in opposition be due on Tuesday June 30, 2020
         (21 days later) and that Mr. Seijas’s reply be due on Wednesday July 15, 2020 (14 days later).

                                                                         Respectfully submitted,

                                                                         /s/ Jason H. Kislin
                                                                         Jason H. Kislin

         2
          Because Counts IV (Breach of Fiduciary Duty), V (Civil Conspiracy to Commit Fraud), VII (Conversion), and VIII
         (Unjust Enrichment) are all premised on alleged fraudulent conduct, Plaintiffs are required plead each claim with Rule
         9(b) particularity. See, e.g., Haraden Motorcar Corp. v. Bonarrigo, No. 19-cv-1079, 2020 WL 1915125, at *5
         (N.D.N.Y. April 20, 2020); See Spira v. Curtin, No. 97-cv-2637, 2001 WL 611386, at *3 (S.D.N.Y. June 5, 2001).

Greenberg Traurig, LLP | Attorneys at Law
500 Campus Drive | Suite 400 | Florham Park, New Jersey 07932 | T +1 973.360.7906 | F +1 973.301.8410
ACTIVE 50669126v1                                                                                       www.gtlaw.com
